DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken et al. (2017/0151643, cited in IDS) in view of Ayestarán Lazcano et al. (U.S. PGPub 2015/0298274, previously cited but not relied upon)
Claim 1: Ficken et al. discloses a processing installation (1) for aircraft structural components (paragraph 54) having a processing station comprising a clamping frame for receiving the aircraft structural component which is intended to be processed (clamping apparatus - paragraph 64) , wherein the clamping frame extends along a station longitudinal axis which extends in a longitudinal direction (the clamping apparatus would be a three dimensional object which would extend in all axes to some extent), and a processing unit for processing the aircraft structural component which has a first upper tool unit (one of 2, 5, and 14) having an upper tool (e.g. a drill, a measuring lance 9, or a riveting tool) which is orientated along a first tool axis (e.g. respective vertical axes as shown in Fig. 2) and a lower tool unit having a lower tool (16) which is orientated along a second tool axis (e.g. a vertical axes as shown in Fig. 2), wherein the first tool axis and the second tool axis are orientated and/or can be orientated parallel with a vertical direction which is angled with respect to the longitudinal direction (vertical axes as mentioned above), and wherein in at least one processing position of the upper tool of the first upper tool unit and in at least one processing position of the lower tool of the lower tool unit the first tool axis and the second tool axis are orientated coaxially relative to each other (e.g. paragraphs 60 and 69), wherein the processing unit has a second upper tool unit having an upper tool (another one of 2, 5, and 14) which is orientated along a third tool axis wherein the third tool axis is orientated or can be orientated parallel with the vertical direction (as discussed above), and wherein in at least one processing position of the upper tool of the second upper tool unit and in at least one processing position of the lower tool of the lower tool unit the second tool axis and the third tool axis are orientated coaxially relative to each other (paragraph 69), wherein the first upper tool unit and the second upper tool unit are configured to cooperate with the lower tool unit (e.g. paragraphs 60 and 69), and wherein the first upper tool unit and the second upper tool unit are configured to replace each other during the processing of the aircraft structural component (since each upper tool unit is configured to align with the central lower tool unit, then each tool can be said to “replace” another, as in take its place and be used instead of the other tool).
Ficken does not disclose that the first upper tool unit and the second upper tool unit each comprise a rivet head, i.e. Ficken does not disclose two upper tools comprising rivet heads. However, Ayestarán Lazcano discloses a processing installation with multiple redundant tool units (22) that are movable between processing positions (A) and service positions (B), where in the service position the tool may be maintained or repaired (paragraphs 34 and 53-55 and Figs. 2A-2D). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have similarly provided redundant tool heads, such as two upper riveting heads (e.g. in addition to the other heads), in the processing installation of Ficken, since this would have provided redundancy so that work may continue while one or more tools are being serviced. 

Claim 2: Referring again to Ficken, the first upper tool unit and the second upper tool unit can be moved in the same direction over a travel path (i.e. left/right along 15 - see paragraph 69). 
Claim 3: The first tool axis and the third tool axis with respect to the direction over at least a portion of the travel path have no offset with respect to each other (interpreted in the sense that they overlap when viewing them from the Y direction as discussed on page 12, lines 20-26 of the instant application, the tools would substantially overlap as claimed in that they are mounted along the same axis). 
Claim 4: The first upper tool unit and the second upper tool unit are configured to be moved in the same plane over a travel path (again, along guide 15 as cited previously; see also paragraph 68). 
Claim 5: The first upper tool unit and the second upper tool unit can be moved on a common guide (15) over a travel path. 
Claim 6: The upper tool of the first upper tool unit and the upper tool of the second upper tool unit are each supported on a separate upper tool carrier (2, 5, or 14), wherein the upper tool carriers are movably guided on the guide (paragraph 69). 
Claim 7: The guide (15) is a component of an upper frame portion of a portal-like or C-shaped frame (the frame is C-shaped, and guide 15 may be considered to be part of it as it ultimately makes up part of the overall structure). 
Claim 8: The upper tool units can be moved independently of each other and/or are configured to be operated independently of each other in the processing unit (paragraph 69). 
Claim 9: Especially as modified by Ayestarán Lazcano, at least one of the upper tool units is configured to be moved into a service position (e.g. any position in which it is not operating, such as off to the side, e.g. a “parked position”), in which the upper tool unit is spaced so far apart from the other upper tool unit, that the upper tool of the other upper tool unit is configured to be arranged in at least one processing position (operating position - paragraph 69) in which the tool axis thereof is orientated coaxially relative to the second tool axis. 
Claim 11: The processing installation has a first drive motor for the travel movement of the first upper tool unit and a second drive motor for the travel movement of the second upper tool unit, and/or wherein the processing installation has a common drive motor for the travel movement of the first upper tool unit and for the travel movement of the second upper tool unit (e.g. paragraphs 68-69).
Claim 12: Ficken et al. as modified by Ayestarán Lazcano similarly teaches a method (Ficken, paragraph 65) for processing an aircraft structural component having a processing installation as claimed in claim 1 (as discussed above), wherein during the processing of the aircraft structural component one of the upper tool units (2, 5, 14) is operated (operating position - paragraph 69), whilst the other of the upper tool units is out of operation and/or is arranged in a service position (“parked position”, Id. - noting that as depicted only one tool at a time could be located in the central operating position). 
Claim 13: The first upper tool unit and the second upper tool unit can be moved in the same direction, in a transverse direction (left/right in Figs. 1-2) which is orthogonal with respect to the longitudinal direction (e.g. normal to the page) and vertical direction, over a travel path (along 15). 
Claim 14: The first tool axis and the third tool axis with respect to the direction over at least a portion of the travel path, over the main portion of the travel path, have no offset with respect to each other (interpreted in the sense that they overlap when viewing them from the Y direction as discussed on page 12, lines 20-26 of the instant application, the tools would substantially overlap as claimed in that they are mounted along the same axis). 
Claim 15: The first upper tool unit and the second upper tool unit are configured to be moved in the same plane, wherein the plane is orthogonal with respect to the vertical direction, over a travel path (again, along guide 15 as cited previously; see also paragraph 68).
Claim 16: The first upper tool unit and the second upper tool unit can be moved in a linear manner (left/right) on a common guide (15) over a travel path. 
Claim 17: At least one of the upper tool units is configured to be moved into a service position (“parked position”), in which the upper tool unit is spaced so far apart from the other upper tool unit, that the upper tool of the other upper tool unit is configured to be arranged in several processing positions (“operating position”) in which the tool axis thereof is orientated coaxially relative to the second tool axis (several of the tools may have several “operating positions” coaxial with the second tool axis in that these tools at least have different vertical positions during operation, such as drilling, riveting, and measuring the hole). 
Claim 19: The first drive motor and the second drive motor can be activated independently of each other (it is implied that the tool units have separate motors/drives that allow them each to be moved independently - paragraph 68-69). 
Claim 20: The processing installation has a first drive motor for the travel movement, which is linear movement, of the first upper tool unit and a second drive motor for the travel movement, which is linear movement, of the second upper tool unit, wherein the first drive motor and the second drive motor can be activated independently of each other, and/or wherein the processing installation has a common drive motor for the travel movement, which is linear movement, of the first upper tool unit and for the travel movement, which is linear movement, of the second upper tool unit (paragraphs 68-69).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken et al. and Ayestarán Lazcano as applied to claim 1 above and further in view of Sarh (U.S. Patent 4,967,947, cited in IDS).
Ficken et al. further discloses that the upper tool of the first upper tool unit and/or the upper tool of the second upper tool unit is a rivet tool (14 - paragraph 58) or a drill tool (2 - paragraph 54). However, the first upper tool unit and/or the second upper tool unit do not further comprise a drill head, or the first upper tool unit and/or the second upper tool unit is not necessarily in each case a combined upper tool unit having a rivet tool and a drill tool as an upper tool. However, Sarh teaches a tool unit for operating on aircraft structural components which may be a combined upper tool unit having a rivet tool and a drill tool as an upper tool (column 4, lines 10-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a combined drilling and riveting tool unit, for example because they are known in the art as noted by Sarh and it may have allowed for some consolidation of the multiple tool units of Ficken et al. (e.g. two instead of three), or alternatively more versatility of a given tool unit.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered. Applicant’s arguments essentially rely on amendments to the claims, which have been addressed in the new grounds of rejection in view of Ayestarán Lazcano, previously cited but not relied upon.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726